United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlottesville, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2024
Issued: May 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 3, 2010 appellant filed a timely appeal of a May 18, 2010 Office of Workers’
Compensation Programs’ merit decision granting a schedule award. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
to consider the merits of the case.
ISSUE
The issue is whether appellant has more than eight percent impairment of his left upper
extremity for which he received a schedule award.
On appeal appellant argued that the medical evidence supported 10 percent impairment of
his left upper extremity.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 13, 2005 appellant, then a 40-year-old city letter carrier, filed an occupational
disease claim alleging that he sustained a complete tear of his left rotator cuff due to his
employment duties. He underwent a magnetic resonance imaging (MRI) scan on October 12,
2004 which demonstrated a small focal avulsion of the distal supraspinatus tendon, infraspinatus
tendinosis, partial tear of the subscapularis tendon and partial tear of the biceps tendon. The
Office accepted appellant’s claim for nontraumatic left rotator cuff tear on January 18, 2006. It
accepted the additional conditions of bicipital tenosynovitis and tendinosis of the underlying
infraspinatus tendon on the left on March 9, 2006. Dr. Mark Miller, an orthopedic surgeon,
performed a left shoulder arthroscopy with subscapularis repair, arthroscopic biceps tenodesis
and subacromial decompression on March 27, 2006.
Appellant filed a claim for compensation and requested a schedule award on
April 7, 2009. He submitted a report dated March 30, 2009 from a physical therapist, finding
that appellant had four percent impairment of his left arm based on loss of range of motion under
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment.2 Dr. Alfred A. Durham, a Board-certified orthopedic surgeon, completed a note on
June 22, 2009 and stated that appellant had reached maximum medical improvement. He found
175 degrees of forward flexion in the left shoulder as well as 170 degrees of abduction and good
internal rotation with 30 degrees of external rotation. Dr. Durham reported pain when maximum
forward flexion was reached.
On March 23, 2010 the Office referred appellant for a second opinion evaluation to
determine the extent of permanent impairment. In a report dated April 21, 2010, Dr. William C.
Andrews, a Board-certified orthopedic surgeon, noted appellant’s history of injury and found that
he had difficulty with overhead activities and in placing his arm behind his back. He found that
appellant had reached maximum medical improvement. Dr. Andrews listed range of motion as
80 degrees of external rotation, 60 degrees of internal rotation, abduction of 150 degrees. He
found slight weakness in the left upper extremity with pain at the extremes of motion and
markedly positive impingement sign. Dr. Andrews found no sensory changes, no atrophy or
ankylosis. He found class 1 impairment with grade modifiers of 2 for functional history, 2 for
physical examination and awarded a grade D of seven percent impairment due to rotator cuff
injury with residual loss. In regard to biceps tendon, Dr. Andrews found a class 1 injury with a
functional history grade modifier of 1, physical examination modifier of 1 for a grade C
impairment of three percent. Based on the sixth edition of the A.M.A., Guides, he found that
appellant had 10 percent impairment due to the diagnoses of shoulder biceps tendinitis and
rotator cuff tear.3
The Office referred the medical evidence to the district medical adviser on May 4, 2010.
In report dated May 11, 2010, Dr. Christopher Brigham, Board-certified in occupational
medicine, determined that appellant had eight percent impairment of his left upper extremity. He
based this rating on the sixth edition of the A.M.A., Guides finding that a diagnosis-based
2

A.M.A., Guides, 5th ed. (2001).

3

A.M.A., Guides, 6th ed. (2009).

2

estimate of rotator cuff injury, full thickness tear with residual loss was the appropriate
diagnosis, a class 1 grade C resulting in five percent impairment of the upper extremity.4
Dr. Brigham found that the functional history adjustment was one as appellant exhibited pain
with strenuous activity and required medication to control symptoms.5 Appellant’s physical
examination adjustment was one due to mild motion loss.6 As to appellant’s clinical studies,
Dr. Brigham found a grade modifier of one as the MRI scan confirmed the diagnosis of partial
tear of the biceps tendon.7 He applied the appropriate formula of the A.M.A., Guides to reach a
net adjustment of zero for class 1, grade C impairment of five percent of the left upper extremity.
Dr. Brigham also rated impairment based on appellant’s loss of range of motion.8 He
found that 160 degrees of flexion was three percent impairment, 150 degrees of abduction was
three percent impairment and that 60 degrees of internal rotation was two percent impairment.
Dr. Brigham added the loss of range of motion impairments to reach eight percent impairment of
the left arm.
By decision dated May 18, 2010, the Office granted appellant a schedule award for eight
percent impairment of his left upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Act9 and its implementing regulations10 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. The Act, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of the Office. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The Office evaluates
the degree of permanent impairment according to the standards set forth in the specified edition
of the A.M.A., Guides.11

4

Id. at 403, Table 15-5.

5

Id. at 406, Table 15-7.

6

Id. at 408, Table 15-8.

7

Id. at 410-Table 15-9.

8

Id. at 472, 475, Table 15-34.

9

5 U.S.C. §§ 8101-8193, 8107.

10

20 C.F.R. § 10.404.

11

For new decisions issued after May 1, 2009 the Office began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Part 3 -- Medical, Schedule Awards, Chapter 3.700,
Exhibit 1 (January 2010).

3

The A.M.A., Guides provided that in most cases only one diagnosis will be appropriate
for rating under the diagnosis-based impairment system.12 The A.M.A., Guides state:
“If a patient has two significant diagnoses, for instance, rotator cuff tear and
biceps tendonitis, the examiner should use the diagnosis with the highest causallyrelated impairment rating for the impairment calculation.”13
In addressing upper extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).14
ANALYSIS
The Office accepted that appellant sustained left rotator cuff tear, bicipital tenosynovitis
and tendinosis of underlying infraspinatus tendon. On March 27, 2006 appellant underwent left
shoulder arthroscopy with subscapularis repair, arthroscopic biceps tenodesis and subacromial
decompression. His attending physician, Dr. Durham opined that appellant reached maximum
medical improvement on June 22, 2009.
The Office referred appellant for a second opinion evaluation with Dr. Andrews who
completed a report on April 21, 2010, finding 80 degrees of external rotation, 60 degrees of
internal rotation and abduction of 150 degrees. Dr. Andrews determined appellant’s diagnosisbased impairments for both shoulder biceps tendinitis and rotator cuff tear. As noted, the
A.M.A., Guides provide that only one diagnosis is appropriate in most situations. Dr. Andrews
did not discuss this aspect of the A.M.A., Guides or offer any explanation for his determination
that two diagnosis-based impairments should be used to rate appellant’s permanent impairment
for schedule award purposes. Due to this deficiency in his report, his findings do not comport
with the A.M.A., Guides and his rating is of reduced probative value.15
The Board finds that the Office medical adviser, Dr. Brigham, properly applied the
diagnosis-based impairment rating system to Dr. Andrews findings on physical examination.
Dr. Brigham concluded that, based on the diagnosis of rotator cuff pathology, appellant had five
percent impairment. He then noted that the A.M.A., Guides provide that range of motion can be
used as a stand-alone rating when appropriate.16 Dr. Brigham rated appellant with eight percent
impairment of his left arm due to loss of range of motion. It is well established that, when a
physician fails to provide an estimate of impairment conforming to the A.M.A., Guides, his or
her opinion is of diminished probative value in establishing the degree of permanent impairment
12

A.M.A., Guides 387.

13

Id.

14

Id. at 411.

15

See J.Q., 59 ECAB 366 (2008); Tara L. Hein, 56 ECAB 431 (2005).

16

Id. at 461.

4

and the Office may rely on the opinion of its medical adviser to apply the A.M.A., Guides to the
findings of the physician.17 The Board finds that the weight of the medical evidence establishes
that appellant has eight percent impairment of his left upper extremity for which he received a
schedule award. There is no medical evidence in the record which comports with the A.M.A.,
Guides establishing more than eight percent impairment.
On appeal appellant argued that the medical evidence established 10 percent impairment
of his left upper extremity. While Dr. Andrews rated 10 percent impairment, he did not comply
with the standards of the A.M.A., Guides as there was no medical explanation of why two
diagnosis-based impairment ratings were appropriate in appellant’s situation. Lacking such an
explanation, this report is not sufficient to carry the weight of the medical evidence or establish
the extent of permanent impairment.
CONCLUSION
The Board finds that appellant has no more than eight percent impairment of his left
upper extremity for which he has received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the May 18, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

17

Linda Beale, 57 ECAB 429 (2006).

5

